Michigan Supreme Court
                                                                                            Lansing, Michigan




Syllabus
                                                             Chief Justice:               Justices:
                                                              Bridget M. McCormack        Stephen J. Markman
                                                                                          Brian K. Zahra
                                                             Chief Justice Pro Tem:
                                                                                          Richard H. Bernstein
                                                              David F. Viviano            Elizabeth T. Clement
                                                                                          Megan K. Cavanagh

This syllabus constitutes no part of the opinion of the Court but has been                Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.                  Kathryn L. Loomis



                                      STENZEL v BEST BUY CO, INC


             Docket No. 156262. Argued March 7, 2019 (Calendar No. 2). Decided April 22, 2019.

              Paulette Stenzel brought an action in the Ingham Circuit Court against Best Buy Co., Inc.
      Best Buy filed a notice identifying Samsung Electronics America, Inc., as a nonparty at fault.
      Plaintiff added a claim against Samsung in an amended complaint. Samsung moved for
      summary disposition, arguing that plaintiff’s claim against it was untimely because plaintiff had
      not first moved to amend under MCL 600.2957(2). The court, Rosemarie E. Aquilina, J.,
      granted summary disposition in favor of Best Buy and Samsung. Plaintiff appealed, and the
      Court of Appeals affirmed in part, holding that Samsung was not properly added as a party
      because plaintiff did not file a motion to amend. 318 Mich. App. 411 (2016). The Court of
      Appeals subsequently vacated Part II(C) of the Stenzel opinion and convened a special conflict
      panel. 318 Mich. App. 801 (2017). The Court of Appeals special conflict panel reversed and
      remanded, holding that a conflict exists between MCR 2.112(K)(4) and MCL 600.2957(2) with
      respect to the procedure to amend a pleading to add an identified nonparty at fault to an action
      and that Williams v Arbor Home, Inc, 254 Mich. App. 439 (2002), had to be overruled to the
      extent that it held otherwise. 320 Mich. App. 262 (2017). However, the Court held that the
      relation-back provision of MCL 600.2957(2) was fully applicable, regardless of the fact that
      MCR 2.112(K)(4) ultimately controlled the process with respect to amending a pleading to add
      an identified nonparty at fault, and, therefore, plaintiff was entitled to the protection of the
      relation-back provision in MCL 600.2957(2). Judge GLEICHER, joined by Presiding Judge
      SERVITTO and Judge SHAPIRO, concurred in the result, concluding that no irreconcilable conflict
      exists between the statute and court rule, that plaintiff was permitted to amend her complaint
      upon receipt of notice of nonparty fault without first filing a motion for leave to amend, and that
      the amended pleading related back to the original action. Samsung sought leave to appeal in the
      Supreme Court, and the Supreme Court granted leave to appeal. 501 Mich. 1042 (2018).

             In a unanimous memorandum opinion, the Supreme Court held:

              The Court of Appeals decision was affirmed for the reasons set forth in Judge
      GLEICHER’s concurring opinion. MCL 600.2957(2) and MCR 2.112(K) do not irreconcilably
      conflict, a party may amend a pleading upon receipt of notice of nonparty fault pursuant to MCR
      2.112(K) without filing a motion for leave to amend, and the amended pleading relates back to
      the original action pursuant to MCL 600.2957(2). The two provisions are entirely consistent
      with regard to the central and controlling issue: a plaintiff’s right to timely amend a complaint to
add an identified nonparty at fault as a party. Read together, the two provisions permit a plaintiff
to file a motion to amend, or not. Either way, the result is the same: the amendment must be
permitted if it is timely. The Supreme Court promulgated MCR 2.112(K)(4) to implement MCL
600.2957, not to supplant it. Moreover, the court rule addresses the conduct of the parties,
whereas the statute is directed at the conduct of the court. Accordingly, the two provisions exist
in a consistent and complementary fashion. As a result, plaintiff was permitted to amend the
complaint without first filing a motion for leave to amend. Because the statute and court rule are
complementary, the statute fills in for the court rules’ silence on the subject of “relation back.”
Accordingly, plaintiff’s amended complaint adding Samsung as a defendant related back to her
original complaint against Best Buy under MCL 600.2957(2) and was timely filed.

       Affirmed and remanded to the trial court for further proceedings.

        Justice CAVANAGH did not participate due to her prior relationship with Garan Lucow
Miller, PC.




                                    ©2019 State of Michigan
                                                                                  Michigan Supreme Court
                                                                                        Lansing, Michigan




OPINION
                                                    Chief Justice:                    Justices:
                                                     Bridget M. McCormack             Stephen J. Markman
                                                                                      Brian K. Zahra
                                                    Chief Justice Pro Tem:            Richard H. Bernstein
                                                     David F. Viviano                 Elizabeth T. Clement
                                                                                      Megan K. Cavanagh


                                                                             FILED April 22, 2019



                             STATE OF MICHIGAN

                                      SUPREME COURT


  PAULETTE STENZEL,

                Plaintiff-Appellee,

  v                                                                  No. 156262

  BEST BUY CO., INC.,

                Defendant,

  and

  SAMSUNG ELECTRONICS AMERICA,
  INC.,
           Defendant-Appellant.


 BEFORE THE ENTIRE BENCH (except CAVANAGH, J.)

 MEMORANDUM OPINION.
        Plaintiff was injured after her new refrigerator began to spray water out of its water

 dispenser onto her kitchen floor, causing her to slip and fall. She filed a timely complaint

 alleging negligence, breach of contract, and breach of warranty against defendant Best Buy
Co., Inc., which had sold and installed the refrigerator. Best Buy filed a notice of nonparty

fault, identifying defendant-appellant Samsung Electronics America, Inc., as the

refrigerator’s manufacturer. Plaintiff added a claim against Samsung in an amended

complaint, and Samsung moved for summary disposition, arguing that plaintiff’s claim

against it was untimely because plaintiff had not first moved to amend under MCL

600.2957(2) and therefore was not entitled to the relation-back privilege set forth in that

statute. The trial court granted Samsung’s motion, but the Court of Appeals reversed.

        We affirm the Court of Appeals for the reasons set forth in the concurring opinion,

Stenzel v Best Buy Co, Inc, 320 Mich. App. 262, 284; 906 NW2d 801 (2017) (GLEICHER, J.,

concurring in result), and remand to the trial court for further proceedings consistent with

this opinion. Specifically, we conclude that MCL 600.2957(2)1 and MCR 2.112(K)2 do

not irreconcilably conflict, a party may amend a pleading upon receipt of notice of nonparty

fault pursuant to MCR 2.112(K) without filing a motion for leave to amend, and the

amended pleading relates back to the original action pursuant to MCL 600.2957(2).




1
    MCL 600.2957(2) provides:

                Upon motion of a party within 91 days after identification of a
        nonparty, the court shall grant leave to the moving party to file and serve an
        amended pleading alleging 1 or more causes of action against that nonparty.
        A cause of action added under this subsection is not barred by a period of
        limitation unless the cause of action would have been barred by a period of
        limitation at the time of the filing of the original action.
2
 MCR 2.112(K)(4) provides, in relevant part, that “a party served with a notice under this
subrule may file an amended pleading stating a claim or claims against the nonparty within
91 days of service of the first notice identifying that nonparty.”


                                              2
       In particular, the concurring opinion correctly concluded that the statute and the

court rule “are capable of harmonious coexistence” and do not “ ‘irreconcilabl[y]

conflict.’ ” Stenzel, 320 Mich. App. at 287, 288 (GLEICHER, J., concurring in result), quoting

People v Watkins, 491 Mich. 450, 467; 818 NW2d 296 (2012); MCL 600.2957(2)

(specifying that if a party moves to amend a pleading within 91 days after the identification

of a nonparty at fault, the court shall grant it and the amended pleading will relate back to

the time of the filing of the original pleading); MCR 2.112(K)(4) (affording a party served

with notice of identification of a nonparty at fault the right to amend a pleading to add that

nonparty to the suit).         Rather, “the statute and court rule at issue here

are . . . complementary.” Stenzel, 320 Mich. App. at 290 (GLEICHER, J., concurring in

result). The two provisions at issue

       are entirely consistent with regard to the central and controlling issue: a
       plaintiff’s right to timely amend a complaint to add an identified nonparty at
       fault as a party. Read together, the two provisions permit a plaintiff to file a
       motion to amend, or not. Either way, the result is the same: the amendment
       must be permitted if it is timely. [Id. at 289.]

Moreover, “the [Michigan] Supreme Court understood that a timely request to amend had

to be granted.” Id. Therefore, this Court “promulgated MCR 2.112(K)(4) ‘to implement

MCL 600.2957,’ ” not to supplant it. Id. at 288, quoting Holton v A+ Ins Assoc, Inc, 255
Mich. App. 318, 324; 661 NW2d 248 (2003). For, “[t]he court rule addresses the conduct

of the parties,” whereas “the statute is directed at the conduct of the court.” Bint v Doe,

274 Mich. App. 232, 237-238; 732 NW2d 156 (2007) (ZAHRA, P.J., concurring).

Accordingly, the two provisions exist in a “consistent” and complementary fashion, and

they do not conflict. Id. at 238.



                                              3
       As a result, “[a] plaintiff may elect to amend the complaint [without filing a motion

for leave to amend]. If the plaintiff so elects, the court shall grant the amendment.” Id.

Alternatively, “[i]f a plaintiff wishes to file a motion to add a nonparty,” the plaintiff is

permitted to do so under MCL 600.2957(2). Stenzel, 320 Mich. App. at 290 (GLEICHER, J.,

concurring in result). These constitute “alternative methods of accomplishing the same

goal . . . .” Id. Therefore, in the present case, “plaintiff was permitted . . . to file her

amended complaint with or without first filing a motion to amend,” and she properly added

Samsung as a party by filing an amended complaint. Id. at 291-292. Furthermore,

       [t]here being no conflict between the statute and the court rule, we are bound
       to implement the remainder of MCL 600.2957(2), which provides that a
       “cause of action added under this subsection is not barred by a period of
       limitation unless the cause of action would have been barred by a period of
       limitation at the time of the filing of the original action.”

              Applying this statutory provision to the facts of the present case, it is
       clear that the cause of action asserted against defendant[] . . . is timely
       because the claim against defendant[], had it been asserted in the original
       action, would have been timely. [Bint, 274 Mich. App. at 238 (ZAHRA, P.J.,
       concurring).]

       Samsung disagrees, contending that the relation-back privilege in MCL 600.2957(2)

is contingent upon a party filing a motion for leave to amend “under this subsection.”

However, we are in agreement with the concurring opinion that, because “the statute and

court rule . . . are . . . complementary,” “[t]he statute fills in for the court rules’ silence on

[the] subject” of “relation back.” Stenzel, 320 Mich. App. at 290, 291 (GLEICHER, J.,

concurring in result). Accordingly, plaintiff’s amended complaint adding Samsung as a

defendant relates back to her original complaint against Best Buy under MCL 600.2957(2)

and was timely filed.



                                                4
       We affirm the Court of Appeals and remand to the trial court for further proceedings

consistent with this opinion.


                                                       Bridget M. McCormack
                                                       Stephen J. Markman
                                                       Brian K. Zahra
                                                       David F. Viviano
                                                       Richard H. Bernstein
                                                       Elizabeth T. Clement


       CAVANAGH, J., did not participate due to her prior relationship with Garan Lucow
Miller, PC.




                                            5